               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 WILLIAM H. BRANSFORD,

                      Petitioner,
                                                     Case No. 20-CV-462-JPS-JPS
 v.

 WARDEN DAN WINKELSKI,
                                                                    ORDER
                      Respondent.


       On March 23, 2020, Petitioner William H. Bransford (“Bransford”)

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

alleging that his continued incarceration in the custody of the State of

Wisconsin is a violation of his constitutional rights. (Docket #1). The Court

will now turn to screening the petition under Rule 4 of the Rules Governing

Section 2254 Proceedings. Rule 4 authorizes a district court to conduct an

initial screening of habeas corpus petitions and to dismiss a petition

summarily where “it plainly appears from the face of the petition . . . that

the petitioner is not entitled to relief.” The Rule provides the district court

the power to dismiss both those petitions that do not state a claim upon

which relief may be granted and those petitions that are factually frivolous.

See Small v. Endicott, 998 F.2d 411, 414 (7th Cir. 1993). Under Rule 4, the

Court analyzes preliminary obstacles to review, such as whether the

petitioner has complied with the statute of limitations, exhausted available

state remedies, avoided procedural default, and set forth cognizable claims.

       According to his petition and the state court docket, on April 23,

2002, Bransford was adjudged guilty by a jury of his peers of one count of

robbery, one count of kidnapping, and six counts of second-degree sexual



  Case 2:20-cv-00462-JPS Filed 10/27/20 Page 1 of 5 Document 6
assault/use of force in Milwaukee County Circuit Court Case No.

2001CF6890. He received a bifurcated sentence of 168 years with 112 years

to be served in the Wisconsin State Prison System and 56 years of extended

supervision, with all counts running consecutively. Shortly thereafter,

Bransford filed a motion for resentencing which was denied by the

Milwaukee County Circuit Court on October 20, 2003. The Wisconsin Court

of Appeals affirmed this decision on December 17, 2004, and the Supreme

Court of Wisconsin denied Bransford’s petition for review on April 6, 2005.

Starting in June 2014, Bransford initiated a series of collateral attacks on his

conviction and sentence on grounds including ineffective assistance of

counsel and improper denial of his post-conviction motion to review his

presentence investigation report. The Milwaukee County Circuit Court

denied all three of his challenges; the Wisconsin Court of Appeals affirmed

these denials; and the Supreme Court of Wisconsin declined review of these

decisions. See State v. Bransford (“Bransford II”), No. 2014AP1607-CR; State v.

Bransford (“Bransford III”), No. 2016AP553-W; State v. Bransford (“Bransford

IIII”), No. 2018AP266.

       The court begins its Rule 4 review by examining the timeliness of the

habeas petition. A state prisoner in custody pursuant to a state court

judgment has one year from the date “the judgment became final” to seek

federal habeas relief. 28 U.S.C. § 2244(d)(1)(A). A judgment becomes final

within the meaning of § 2244(d)(1)(A) when all direct appeals in the state

courts are concluded followed by either the completion or denial of

certiorari proceedings in the U.S. Supreme Court, or, if certiorari is not

sought, at the expiration of the ninety days allowed for filing for certiorari.

See Ray v. Clements, 700 F.3d 993, 1003 (7th Cir. 2012) (citing Anderson v.

Litscher, 281 F.3d 672, 675 (7th Cir. 2002)).


                            Page 2 of 5
   Case 2:20-cv-00462-JPS Filed 10/27/20 Page 2 of 5 Document 6
       Here, Bransford’s petition is untimely. Bransford’s direct appeal

ended on April 6, 2005, the day that the Wisconsin Supreme Court denied

his request for discretionary review. His ninety-day period for petitioning

the U.S. Supreme Court for certiorari began on April 6, 2005 and expired on

July 5, 2005. Bransford did not seek a writ of certiorari, so the one-year

habeas clock started to run on July 5, 2005. It was not until June 25, 2014,

nearly ten years after the statute of limitations began to run, that Bransford

filed his first collateral attack of his conviction and sentence. Thus, despite

any of the tolling that may have been afforded under 28 U.S.C. § 2244(d)(2)

during the pendency of his interim state challenges, the statute of

limitations had already run. See 28 U.S.C. § 2244(d)(1)(A). Thus, Bransford’s

present petition is untimely.

       Bransford argues that he should not be procedurally barred from

pursuing his habeas petition because he has been “diligently pursuing relief

as a pro se litigant in the state court since [2014].” (Docket #2 at 7). A late

petition can only be considered under two circumstances. The first is

commonly known as the “actual innocence” exception, i.e., if the petitioner

“‘presents evidence of innocence so strong that a court cannot have

confidence in the outcome of the trial unless the court is also satisfied that

the trial was free of non-harmless error.’” Gladney v. Pollard, 799 F.3d 889,

896 (7th Cir. 2015) (quoting Schlup v. Delo, 513 U.S. 298, 316 (1995)).

Bransford does not present evidence of actual innocence, so the first

exception is not at play.

       The second exception is “equitable tolling,” which is “reserved for

extraordinary circumstances far beyond the litigant’s control that

prevented timely filing.” Socha v. Boughton, 763 F.3d 674, 684 (7th Cir. 2014)

(quotation omitted). To be entitled to equitable tolling, a petitioner bears


                           Page 3 of 5
  Case 2:20-cv-00462-JPS Filed 10/27/20 Page 3 of 5 Document 6
the burden of establishing: “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way

and prevented timely filing.” Id. at 683–84; Holland v. Florida, 560 U.S. 631,

649 (2010). Bransford did not initiate his pursuit of relief until nearly ten

years after his direct appeal was made final. This cannot be characterized

as “diligent.” Further, Bransford has failed to allege any “extraordinary

circumstances” that prevented him from timely filing this petition.

Accordingly, the Court will not equitably toll the statute of limitations in

this case.

       Because Bransford’s petition is untimely, his petition must be

dismissed under Rule 4. Under Rule 11(a) of the Rules Governing Section

2254 Cases, “the district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” To

obtain a certificate of appealability under 28 U.S.C. § 2253(c)(2), Bransford

must make a “substantial showing of the denial of a constitutional right”

by establishing that “reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (internal citations omitted). In this case, no reasonable jurists could

debate whether Bransford’s petition was timely. As a consequence, the

Court is compelled to deny him a certificate of appealability.

       Accordingly,

       IT IS ORDERED that Petitioner’s petition for a writ of habeas

corpus (Docket #1) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice; and


                            Page 4 of 5
   Case 2:20-cv-00462-JPS Filed 10/27/20 Page 4 of 5 Document 6
      IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

      The Clerk of Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 27th day of October, 2020.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                           Page 5 of 5
  Case 2:20-cv-00462-JPS Filed 10/27/20 Page 5 of 5 Document 6
